IN THE UNITED STATES DISTRICT COURT

  
 

FOR THE MIDDLE DISTRICT OF NORTH CAROLIN

UNITED STATES OF AMERICA
v. 1:20CR, 0-1

JOHN ANDREW RAPSKY

The United States Attorney charges:

On or about November 3, 2016, in the County of Chatham, in the Middle
District of North Carolina, JOHN ANDREW RAPSKY, an alien, cast a vote in
an election held for the purpose of electing a candidate for the office of
President, Vice President, Member of the United States Senate, and Member
of the United States House of Representatives; in violation of Title 18, United
States Code, Section 611.

DATED: August 13, 2020

*

MATTHEW G.T. MARTIN
United States Attorney

ab
STI
STEPHEN T. INMAN
Assistant United States Attorney

Case 1:20-cr-00320-UA Documenti Filed 08/13/20 Page 1 of 1
